Timlin, J.
The final order in a special proceeding is by statute appealable. The parties hereunto consented that in and by this order in the matter of the guardianship of Albert F. Abel the circuit court should ascertain and determine the amount of attorneys’ fees, if any, to which respondents might be entitled, but did not agree that the finding on this subject should be conclusive or waive their right of appeal. We cannot, therefore, dismiss this- appeal. Upon the foregoing showing no allowance should have been made to respondents. On the merits of their claim nostra tacita clamant. Bcepe tacens vocem verbaque vultus Jiabet. “Tacita qucedam haben-twr pro expresses.”
By the Court. — The order of the circuit court is reversed, and the cause remanded with' directions to disallow all compensation to respondents.